          Case 2:19-cv-04319-JD Document 12 Filed 06/11/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DOTUN AIYEGBUSI,                                         CIVIL ACTION
               Plaintiff,

                 v.

 STEPHEN NKANSAH,                                         NO. 19-4319
               Defendant.

                                         ORDER

       AND NOW, this 11th day of June, 2020, upon consideration of defendant Nkansah’s

Motion to Dismiss (Document No. 8, filed March 3, 2020), and Plaintiff’s Memorandum of Law

in Opposition to Defendant’s Rule 12(b)(6) Motion to Dismiss the Amended Complaint

(Document No. 10, filed March 17, 2020), for the reasons stated in the accompanying

Memorandum dated June 11, 2020, IT IS ORDERED that defendant Nkansah’s Motion to

Dismiss is DENIED.

       IT IS FURTHER ORDERED that a preliminary pretrial conference shall be scheduled

in due course.

                                                  BY THE COURT:

                                                  /s/ Hon. Jan E. DuBois

                                                     DuBOIS, JAN E., J.
